Citation Nr: 1455982	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  06-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.   Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for pruritis. 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mr. John Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to February 1972.

These matters come to the Board of Veterans' Appeals (Board) from a July 2012 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a July 2012 Joint Motion for Remand, vacated a December 2011 Board decision denying entitlement to service connection for hepatitis C, chronic fatigue syndrome, pruritis, and liver cancer, and remanded the matter for action complying with the joint motion. 

As a matter of background, the matters were initially before the Board on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2008, the Board denied the Veteran's application to reopen his claim for service connection of hepatitis C, as well as denied his claims for service connection of CFS and pruritis, including as secondary to hepatitis C.  The Veteran appealed the Board's decision to the Court.  In pertinent part of an August 2010 memorandum decision, the Court vacated the Board's denial of the Veteran's application to reopen the claim for service connection of hepatitis C, as well as his claims for service connection of CFS and pruritis and remanded them to the Board.  

In April 2011, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion concerning the Veteran's claim for service connection of hepatitis C.  In June 2011, the opinion was received and associated with the claims folder; the Veteran and his attorney were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2014).  In September 2011, the Veteran submitted further written arguments in support of the claim.  This letter was accompanied by the Veteran's response to the Medical Opinion Response Form, on which he indicated that he wished for his case to be remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of the new evidence he submitted.

In the December 2011 decision, the Board reopened the Veteran's claim for service connection of hepatitis C, but denied the underlying matter as well as the claims for service connection for chronic fatigue syndrome, pruritis, and liver cancer.  The Veteran appealed this denial, giving rise to the July 2012 Joint Motion and Court Order that have returned the matter to the Board.  

In the July 2012 Joint Motion, the parties argued that the Board failed to ensure that the duty to assist was satisfied when it did not remand the case to the Agency of Original Jurisdiction (AOJ)  for initial consideration, or determined that no prejudicial effect resulted from not remanding the case for the AOJ to consider the additional 2011 statements from the Veteran and his representative in the first instance, as allowed under 38 C.F.R. § 20.1304(c) (2014).  

The Board again remanded the matters on appeal in May 2013 to allow initial consideration of the additional statements in compliance with the parties' instructions in the July 2012 Joint Motion.  The record has since undergone additional development at the initiation of the AOJ and the Veteran's claims were readjudicated in a March 2014 supplemental statement of the case (SSOC).  See Stegall v. West, 11 Vet. App. 268 (1998)

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for chronic fatigue syndrome and liver cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence of record shows that hepatitis C was incurred during his combat service.

2.  The Veteran's pruritis is associated with his treatment for his hepatitis C. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, hepatitis C was incurred during his period of combat service.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).

2.  The criteria for entitlement to service connection for pruritis as secondary to hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for hepatitis C, as well as condition of pruritis as secondary to his hepatitis C. 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claims for service connection without detriment to the due process rights of the Veteran. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks entitlement to service connection for hepatitis C and associated condition of pruritis.  The Veteran contends that he contracted hepatitis C in Vietnam from exposure to blood and bodily fluids of wounded soldiers and enemy combatants during combat.  The Veteran has reported that he was treated for shrapnel wounds at the same time as other soldiers, and prior to sustaining the shrapnel wound, he had the blood of another wounded soldier on his uniform.  He also reports that during periods of combat, it was fairly routine for him to come in contact with the blood of other soldiers or of enemy troops.  The Veteran has denied any of the other known risk factors (blood transfusion, intravenous drug use, etc.) attributable to the incurrence of hepatitis C, except for a history of sexual partners greater than 20.  The Veteran related a history of fatigue beginning in the 1990s, particularly noticeable in 1996/1997.

The medical of evidence of record demonstrates that the Veteran was diagnosed with hepatitis C in 2001, and subsequent VA treatment records show that he has suffered from pruritis as a result of his treatment for hepatitis C.  See VA treatment records dated since 2001 as well as the report of a February 2007 VA examination.  Accordingly, element (1), current disability, for each claimed disorder, has been met. 

With respect to element (2), in-service disease or injury, the Board acknowledges that that the Veteran served in Vietnam and incurred shrapnel wounds there. Accordingly, the combat presumptions are applicable and it is conceded that the events of his exposure to blood and bodily fluids of others during combat occurred as the Veteran claims.  38 U.S.C.A. § 1154(b); 38 C.F.R. §3.304(d).  

The remaining element (3), medical nexus, involves the question of whether there is the medical evidence that supports, or is at least in equipoise as to, the Veteran's assertion that he incurred hepatitis C during service.  In this regard, there are only 2 apparent hepatitis C risk factors involved in this case - the Veteran's claimed in-service combat blood exposure and a lifetime history of greater than 20 sexual partners.  Of these risk factors, only the Veteran's combat blood exposure is claimed to have occurred in service.  Accordingly, resolution of this claim largely depends on the respective probabilities to be assigned to each of these risk factors.

The record contains conflicting medical opinions on whether the Veteran's hepatitis C was likely the result of his exposure to the blood of others during his combat service.  One private medical opinion weighs in favor of the etiological link, while a VA medical opinion weighs against such an association, and the most recent VA opinion is essentially a non-opinion.  Notably, both the private and VA medical opinions contain some flaw that mares the adequacy of the medical conclusions and reduces the probative value of each of the medical opinions. 

In the November 2013 private medical statement, Dr. A.J. concluded that it was at least as likely as not that the Veteran's hepatitis was related to his exposure to the blood of others during his combat service.  However, Dr. J. failed to address the relevance of the Veteran's lifetime history of more than 20 sexual partners, when discussing whether the Veteran's incurrence of hepatitis C was likely related to his exposure to the blood of others during his combat service.  In contrast, a June 2011 VA medical expert report contains a medical opinion that it is less likely as not that the Veteran's hepatitis C was incurred during his combat service as a result of his exposure to the blood of others.  The June 2011 VHA examiner supported the negative medical nexus by citing to medical literature on the possible risk factors for hepatitis C and noted that the probability of transmission by in-service blood contact was low in relation to other risk factors.  However, this medical literature also demonstrated that the probability of transmission by sexual partners was rare.   The June 2011 VHA examiner failed to explain how the low probability of one risk factor was more unlikely than the rare occurrence of another risk factor.  

Finally, the record contains a March 2014 VA medical opinion report, in which another VA examiner stated that he could not resolve the etiological question at hand without resort to speculation based on the evidence of record and medical literature; thus, this opinion is a non-opinion and provide no probative value for or against the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The June 2011 VHA medical expert opinion and November 2013 private medical statement from Dr. J. are both based on a review of the medical evidence as well as the Veteran's lay evidence of in-service exposure.  Each medical professional reviewed the medical literature in conjunction with his opinion.  The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the Board finds that medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Based on the aforementioned, after giving the Veteran the benefit of the doubt, the Board finds that the evidence of record indicates that the Veteran was exposed to hepatitis C during combat service.  As previously established, the medical evidence is at least in equipoise on whether the Veteran's risk factor, exposure to the blood of others during combat, is related to the hepatitis C infection.  In situations where there is an approximate balance of positive and negative evidence, the Board provides the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Here, a diagnosis of hepatitis C clearly exists as well as evidence of exposure to a hepatitis C risk factor (exposure to the blood of others) during service.  A private medical opinion also verifies that the Veteran's diagnosis is as likely as not a result of his exposure to the blood of others during his combat service.  As a result, the Board must resolve the benefit of the doubt in the Veteran's favor, and find that service connection for hepatitis C is warranted.  Also, service connection for pruritis as secondary to the Veteran's hepatitis C is warranted.  


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for pruritis as secondary to hepatitis C is granted.


REMAND

The Veteran seeks entitlement to service connection for chronic fatigue syndrome (CFS) and liver cancer.  He contends that both conditions are associated with his hepatitis C.  In the alternative, the Veteran contends that his liver cancer is due to his in-service exposure to herbicides.  Based on a review of the record, and in light of the favorable decision above, the Board finds that additional development is needed prior to adjudication of these claims. 

The records clearly demonstrate that the Veteran has complained of fatigue and it was been associated with his hepatitis C. However, it is unclear whether the Veteran has a separate current disability manifested by CFS or whether his fatigue is merely a symptom of his hepatitis C.  Notably, the rating criteria under Diagnostic Code 7354, hepatitis C, provides from symptoms of fatigue in the evaluation of hepatitis C, and the rating schedule also provides for separate evaluation of CFS under diagnostic Code 6354.  However, the Board notes that separate ratings for the same symptomatology under different diagnoses would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  On remand, the Veteran should be afforded with a VA examination to determine the nature and etiology of his claimed chronic fatigue.  The VA examiner should discuss whether the Veteran's complaints of fatigue are a separate diagnosed disability from his hepatitis C, or merely a manifestation of his hepatitis c. 

Also, the Veteran now claims that his liver cancer is proximately caused or aggravated by his service-connected hepatitis C.  The record does not reflect that a medical opinion has been obtained that addresses whether the Veteran's liver cancer is secondary to his hepatitis C, and one should be obtained prior to adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination with the appropriate specialist to determine whether his claimed chronic fatigue and liver cancer are secondary to his now service-connected hepatitis C.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner should address the following: 

a).  Are the Veteran's complaints of fatigue manifestations of his hepatitis C or constitute a wholly separate diagnosed disorder (e.g. chronic fatigue syndrome)? 

b). If the Veteran's complaints of fatigue represent a separate diagnosed disorder, is it at least as likely as not that his diagnosed disorder is related to his period of service, to include as proximately caused or aggravated by his service-connected disabilities? 

c).  Is it is at least as likely as not that the Veteran's liver cancer is related to his period of service, to include his in-service exposure to herbicides (e.g. Agent Orange) 

d).  Is it is at least as likely as not that the Veteran's liver cancer is proximately due to or aggravated by his service-connected hepatitis C.  

If aggravation (increase in severity of the disability) is found for either chronic fatigue syndrome or liver cancer, the examiner should identify that aspect of the chronic fatigue syndrome and/or liver cancer which is due to aggravation.  In so doing, the baseline of the chronic fatigue syndrome and liver cancer prior to aggravation should be identified.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2. Thereafter, the RO/AMC should review the expanded record and readjudicate the issues for entitlement to service connection.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


